     Case 2:19-cv-00236 Document 31 Filed 06/03/19 Page 1 of 3 PageID #: 517


                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

DON BLANKENSHIP,

             Plaintiff,

v.                                           Civil Action No. 2:19-cv-00236

HONORABLE ANDREW NAPOLITANO (RET.);
et al.,

             Defendants.

                                     ORDER


             Pending is the motion of defendant Fox News Network,

LLC, (“Fox News”) for extension of time to respond to the

amended complaint, filed May 30, 2019.           On May 31, 2019,

defendant MSNBC Cable LLC (“MSNBC”) joined Fox News’ motion.

Also on May 31, 2019, plaintiff Don Blankenship filed a response

in opposition, to which Fox News replied on June 2, 2019.


             There are more than 100 defendants in this case, the

majority of whom have yet to be served.           Fox News and MSNBC were

among the first to be served with the amended complaint on May

21, 2019, along with defendants Clarity Media Group, Inc., Los

Angeles Times Communications, LLC, and Tribune Publishing

Company, LLC.      See ECF # 17.     Under Federal Rule of Civil

Procedure 12(a)(1), those defendants have until June 11, 2019,

which is twenty-one days from the date of service, to file a

responsive pleading.       MSNBC and Fox News are the only defendants



                                       1
  Case 2:19-cv-00236 Document 31 Filed 06/03/19 Page 2 of 3 PageID #: 518


who have thus far appeared in the case.


           In its motion, Fox News seeks to extend the time to

file responsive pleadings for all defendants to no later than

thirty days after the court decides the pending motion to

remand.   Mot., ECF # 23 at 1.     Fox News contends that an

extension will be “[i]n the interest of efficiency, convenience,

and justice” because: “[a] clear and universal deadline would

encourage coordination among defendants and streamline briefing

schedules[;]” “no party would be prejudiced by the requested

extension[;]” “[t]he Court’s remand decision may give greater

certainty regarding the joinder of Blankenship’s various claims,

an issue likely to be raised in opening motions practice[;]”

“the remand motion presents a threshold question of the Court’s

subject matter jurisdiction[;]” and “the Court should have an

opportunity to confirm its jurisdiction over the matter before

it receives responsive motions that it would have the power to

decide only if the case remains in federal court.”          Mot. at 2-3.


           The plaintiff opposes the motion, based on three

primary contentions: “[a] single pleading deadline, at some

unknown future date, frustrates judicial efficiency[;]” “The

Pleading Delay Proposed By Fox [News] Prejudices Mr.

Blankenship[;]” and “The Remand Motion Does Not Raise A

Jurisdictional Question.”     Resp., ECF # 27 at ¶¶ 7-9.




                                    2
  Case 2:19-cv-00236 Document 31 Filed 06/03/19 Page 3 of 3 PageID #: 519


          In light of the unusually high number of defendants,

who are being served at different times, and the pending motion

to remand, as well as the other reasons assigned as above by Fox

News for the extension which the court finds meritorious, it is

ORDERED that Fox News’ motion for extension of time be, and it

hereby is, granted.


          It is further ORDERED that all defendants served by

the date the court issues a decision on the motion to remand

will be afforded thirty days therefrom, should the case not be

remanded, to file responsive pleadings.


          The Clerk is directed to forward copies of this order

to all counsel of record and any unrepresented parties.


                                        DATED:    June 3, 2019




                                    3
